 

 

Case 2:20-cr-20252-VAR-APP ECF No. 16 filed 06/17/20 PagelD.61 Page1of4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

United States of America,

sys Case:2:20-cr-20252
Plaintiff, Judge: Roberts, Victoria A.
MJ: Patti, Anthony P.
Vv. Filed: 06-17-2020 At 11:08 AM
INDI USA V. SEALED MATTER (DA)

Fabian Andres Plata-Ocampo,

 

Defendant.
/,
INDICTMENT
The Grand Jury charges:
COUNT ONE

(BULK CASH SMUGGLING -— 31 U.S.C. § 5332 (a)(1), (2))

1. Defendant Fabian Andres Plata Ocampo, with the intent to evade a
currency reporting requirement, knowingly concealed more than $10,000 in
currency on his person and in his vehicle and transported or transferred, or
attempted to transport or transfer, such currency from a place within the United
States to a place without the United States or from outside the United States to
within the United States.

2. Specifically, on or about October 19, 2019, at approximately 7:00 pm,
Defendant arrived at the Detroit Ambassador Bridge Port of Entry, which is in the
Eastern District of Michigan. Defendant was driving a vehicle of which he was the

sole occupant. Customs and Border Protection officers explained the currency
Case 2:20-cr-20252-VAR-APP ECF No. 16 filed 06/17/20 PagelD.62 Page 2 of4

reporting requirements to Defendant and asked how much currency he was in
possession of. Defendant stated that he was in possession of $10,000 in currency.
3. Upon further inspection, CBPO located several bundles of United States
currency hidden in the dashboard and several bags located in the vehicle. The total
amount of United States currency found in the vehicle and on Defendant’s person
was approximately $178,427.
All in violation of 31 U.S.C. § 5332(a) (1), (2).

FORFEITURE ALLEGATIONS
(CRIMINAL FORFEITURE - 31 U.S.C. § 5332(b)(2), (4))

 

1. The allegations contained in Count 1 of this Indictment are hereby
incorporated by reference for the purpose of alleging forfeiture pursuant to the
provisions of Title 31, United States Code, Section 5332.

2. As aresult of the foregoing violations of Title 31, United States Code,
Section 5332 as charged in Count 1, Defendant shall forfeit to the United States:
any property, real or personal, involved the offense, and any property traceable to
such property, including but not limited to:

e $178,427 in United States currency.

3. Substitute Assets. Pursuant to Title 21, United States Code, Section
853(p), as incorporated by Title 18, United States Code, Section 982(b), Defendant
shall forfeit substitute property, up to the value of the property described in

paragraphs 1] and 2 above, if, by any act or omission of the defendant, the property
2
Case 2:20-cr-20252-VAR-APP ECF No. 16 filed 06/17/20 PagelD.63 Page 3of4

described in paragraphs 1 and 2 cannot be located upon the exercise of due
diligence; has been transferred, sold to or deposited with a third party; has been
placed beyond the jurisdiction of the court; has been substantially diminished in
value; or has been commingled with other property which cannot be divided
without difficulty.

4, Personal Money Judgment: Pursuant to 31 U.S.C. § 5332(b)(4), if the
property subject to forfeiture under paragraph (2) is unavailable, and the Defendant
has insufficient substitute property that may be forfeited pursuant to section 413(p)
of the Controlled Substances Act, the court shall enter a personal money judgment

against the defendant for the amount that would be subject to forfeiture.

 

THIS IS A TRUE BILL.
MATTHEW SCHNEIDER s/ Grand Jury Foreperson
United States Attorney GRAND JURY FOREPERSON

s/Julie A. Beck

Julie A. Beck

Chief, Drug Task Force
Assistant United States Attorney

Date: June 17, 2020
 

 

Case 2:20-cr-20252-VAR-APP ECF No. 16 filed 06/17/20 PagelD.64 Page 4of4

Case:2:20-cr-20252

— Judge: Roberts, Victoria A.

United States District Court Criminal Case Cov Mv: Patti, Anthony P.

Eastern District of Michigan Filed: 06-17-2020 At 11:08 AM

INDI USA V. SEALED MATTER (DA)

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to compiete nm accurately in all respects.

 

 

 

 

 
   

74| Companion Case Number:

 

 

 

 

 

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:
Ll Yes No AUSA’s Initials: X)-
CF
Case Title: USA v. Fabian Andres Plata-Ocampo
County where offense occurred : Wayne
Check One: [X]Felony [Misdemeanor [IPetty
Indictment/ Information --- no prior complaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 19-mj-30652 ]
Indictment/ Information -- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges ; Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

June 17, 2020 Sule D5 Bee |

Date Julie Beck
Assistant United States Attorney

211 W. Fort Street, Suite 2001
Detroit, MI 48226-3277
Phone:313-226-9717

Fax: 31 3-226-3265

E-Mail address: Julie. Beck@usdoj.gov
Attorney Bar #: P53291

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated. /
5/16
